ORFINGER, Judge.
The judgment of conviction is affirmed. However, because this court has previously determined that the appellant’s airplane was not subject to forfeiture, see Pheil v. Griffin, 469 So.2d 942 (Fla. 5th DCA 1985), the condition of probation imposed here that appellant turn over the plane’s log book to the Lake County Sheriff’s Office is improper, and it is hereby stricken. As *277modified, the judgment and sentence are affirmed.
AFFIRMED as modified.
DAUKSCH, J., and KIRKWOOD, L.R., Associate Judge, concur.